COLEMAN, J.
The action was institutedbefore a justice of the peace, to recover the statutory penalty imposed by section 1452 of the Code. The section reads as follows: “Any person unreasonably detained at a public ferry, toll ■bridge, or causeway, may for each detention recover of the owner ten dollars before any justice of the county.” Plaintiff was detained from 5:45 p. m. or 6 o’clock p. m., until six o’clock a. m. of the following morning. These facts being shown by the plaintiff, it devolved upon the defendants to show the circumstances, which justified such detention. The defense relied upon was a rule established by the owners of the ferry not to put any person accross the ferry after dark, until day light. Does the statute authorize the establishment of such a rule, and was the enforcement of the rule under the circumstances, as shown by the evidence, reason*325able? Yery clearly not. If it had been proven that the river was unusually swollen, and for this reason dangerous to cross after dark, or that there was a strong wind, which made it dangerous, these causes might be sufficient, under the statute, to cause the delay. Or if it had been proven that a steamboat was approaching, or immediately expected, or that lumber rafts were approaching the ferry, which rendered the crossing for the time being dangerous, it would not be unreasonable to detain the person desiring to cross, until the cause had ceased to exist, and so of any other cause, which the keeper of the ferry could not provide against or control, and which would render the attempt to cross the river at the partiular time, unsafe.
The statute contemplates that the owners and keepers of public ferries shall “keep safe and convenient boats, with a sufficient number of ferrymen.”—Section 1444 of the Code of 1886. It is not a sufficient excuse for “unreasonable detention” to show that by reason of the character of the construction of the ferry boat, or of the appliances operating the boat across the river, or because of an insufficient number of ferrymen employed, it would not be secure to cross the river after dark. "When a party applies for and obtains a license to keep a public ferry, it is his duty to provide “safe and convenient boats and a sufficient number of ferrymen” necessary to prevent “unreasonable detention” at the particular ferry he is licensed to keep. The precise question under consideration came before this court at a very early day. In the case of Pate v. Henry, 5 Stew. & Port. 101, it was held that “The keeper of a public ferry is bound to transport persons across the stream after night; and a failure to do so will subject him to an action under the statute without a suit on the bond.” In that case, the party reached the ferry at six o’clock. He was not put across until next morning. In that case, as in this, the defense was that the “owner of a ferry was not bound to put any person across the river between dark and daylight.” On appeal, this court held that the defense was not good. In the opinion it is said: “If the wind was high, or the night dark, when the application was made to him, so as to expose him to danger in an attempt to Cross; or were it late at night after the usual bed time, it might under some circumstances, as where the ferry was some distance from his dwelling, and probably in many other cases, be a sufficient excuse.” The present statute is not in every particular the same as when the opinion in 5 Stew. & Port, supra was rendered; but so far as the question under review is affected, there is no material difference. It *326is unnecessary to refer to the facts, farther than to say we do not think the evidence sustained the defense attempted to be made.
Under defendants’ own showing, we are of opinion that plaintiff was entitled to recover.
The judgment of the trial court is reversed, and judgment will be here rendered for the plaintiff.
Reversed and rendered.